Citation Nr: 1525296	
Decision Date: 06/12/15    Archive Date: 06/19/15

DOCKET NO.  09-28 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi

THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent for a low back disability. 

2.  Entitlement to an initial rating greater than 10 percent for patellofemoral pain syndrome of the right knee.  

3.  Entitlement to an initial rating greater than 10 percent for patellofemoral pain syndrome of the left knee.  

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from August 2002 to July 2008 and his awards and decorations include the Combat Action Badge for service in Iraq and Afghanistan.  

This case previously was before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, that granted, in pertinent part, service connection for a low back disability (characterized as lumbar spondylosis with L5 disc bulge and degenerative facet changes) and for patellofemoral pain syndrome of the left and right knees.  The RO assigned initial 10 percent ratings for each of these disabilities effective July 14, 2008.  The Veteran contends on appeal that higher initial ratings are warranted.  The case was remanded by the Board for additional development in September 2012.  

A Travel Board hearing was held at the RO in March 2011 before the undersigned Acting Veterans Law Judge and a copy of the hearing transcript has been added to the record.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.  


FINDINGS OF FACT

1.  At no time since the July 14, 2008, has the service connected low back disability resulted in forward flexion of the thoracolumbar spine being greater than 30 degrees but not greater than 60 degrees;  a combined range of motion of the thoracolumbar spine not greater than 120 degrees; ankylosis; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; incapacitating episodes of intervertebral disc syndrome (IDS); or objective neurologic abnormalities. 

2.  Since July 14, 2008, range of motion testing in the each knee has revealed full extension and a reduced range of flexion to, at worst, 110 degrees in the right knee and 115 degrees in the left knee; and there has been no ankylosis, dislocation or removal of the semilunar cartilage, nonunion or malunion of the tibia or fibula, or genu recurvatum in either knee.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating greater than 10 percent for a low back disability are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.71a, Diagnostic Code (DC) 5242 (2014). 

2.  The criteria for an initial rating greater than 10 percent for patellofemoral pain syndrome of the right knee are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.71a, DCs 5003, 5014 (2014). 

3.  The criteria for an initial rating greater than 10 percent for patellofemoral pain syndrome of the left knee are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.71a, DCs 5003, 5014 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans Claims (Court) held that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The appeal regarding the propriety of the ratings for the disabilities at issue is based on the Veteran's disagreement with the initial ratings assigned pursuant to the original grants of service connection for these disabilities.  VA's General Counsel has held that no VCAA notice is required for such downstream issues. VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In this case, service connection for low back and knee disabilities was granted, and initial ratings assigned for these disabilities, by the aforementioned December 2008 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned ratings for the service connected low back and knee disabilities, no additional 38 U.S.C.A. § 5103(a) notice is required with respect to these issues because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).	

Relevant to the duty to assist, the Veteran's service treatment records (STRs); post service treatment reports; and reports from VA examinations conducted in August 2008, January2010, and November 2012 have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  Moreover, the Board finds the examination reports to be adequate to evaluate the Veteran's service-connected disabilities at issue as they reflect interviews with the Veteran, review of the record, and full physical examinations that address the relevant rating criteria.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination addressing each claim on appeal has been met.  

The November 2012 VA examinations also were in significant accord with the September 2012 remand instructions.  Moreover, as requested in the remand, the Veteran was contacted by letter in October 2012 and asked to identify any additional treatment records that have not been not been obtained, with no response to this letter from the Veteran of record.  The remand also requested that the AOJ secure all VA treatment records which had not been obtained, and additional VA outpatient treatment dated through November 2012 have been associated with the Virtual VA file.  There is no indication that there are additional pertinent VA treatment reports necessary to render an equitable decision that have not been obtained.  Therefore, the Board finds that there has been substantial compliance with the September 2012 remand directives such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

With regard to the Veteran's March 2011 hearing, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the individual who chairs a hearing fulfill two duties:  (1) to fully explain the issues and (2) and to suggest the submission of evidence that may have been overlooked (not applicable to earlier effective date claims for the reason stated above).  In this case, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been met, and that the hearing was legally sufficient.  Here, during the March 2011 hearing, the undersigned noted the issues on appeal, and information was solicited as to the nature and severity of the service-connected disabilities at issue, to include the impact such have on the Veteran's daily life.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claims," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Furthermore, testimony was elicited as to who has been providing treatment for the  service-connected disabilities, with no indication from this testimony that additional pertinent records are available.  In this regard, the Veteran reported that he had only received VA treatment for the disabilities at issue.  See March 28, 2011, Hearing Transcript, pages 6, 11.  Also, as discussed above, in part due to this testimony, the case was remanded for the additional development discussed above.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the claims decided herein.  As such, the Board finds that, consistent with Bryant, the duties set forth in 38 C.F.R. 3.103(c)(2) have been complied with and that the Board may proceed to adjudicate the matters addressed in the decision below based on the current record.

For the reasons enumerated above, the Board finds that VA has satisfied fully the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Ratings Schedule) found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating an appellant's service-connected disabilities.  38 C.F.R. § 4.14. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007);  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. 
§ 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis context, the Board should address its applicability. 

Degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003.  DC 5003 provides that when limitation of motion due to arthritis is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Traumatic arthritis is rated as for degenerative arthritis.  DC 5010.  

Low Back Disability 

The Veteran's service-connected degenerative low back disability is currently evaluated pursuant to DC 5242 (degenerative arthritis of the spine).  Such disability is rated on the basis of limitation of motion; as such, the service-connected low back disability at issue is rated under the General Rating Formula for Diseases and Injuries of the Spine, which reflect ratings based on limitation of motion.  

The General Rating Formula for Diseases and Injuries of the Spine holds that for DCs 5235 to 5243, a rating of 100 percent is warranted when there is unfavorable ankylosis of the entire spine.  A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine.  A 20 percent rating is warranted for lumbar spine disabilities if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, if the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if the disability is manifested by muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

The criteria also include the following provisions: 

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2): For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 

Intervertebral disc syndrome (IDS) (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating IDS Based on Incapacitating Episodes provides for a 60 percent rating when there are incapacitating episodes of IDS having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes of IDS having a total duration of at least four weeks, but less than six weeks during the past 12 months.  A 20 percent rating is warranted when there are incapacitating episodes of IDS having a total duration of at least two weeks, but less than four weeks during the past 12 months.   

An incapacitating episode is defined as a period of acute signs and symptoms due to IDS that required bed rest prescribed by a physician and treatment by a physician.  An evaluation can be had either on the total duration of incapacitating episodes over the past 12 months or by combining separate evaluations of the chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities under 38 C.F.R. § 4.25, whichever method resulted in the higher evaluation.

The STRs reflect treatment for intervertebral disc degeneration and spondylolisthesis, which was a contributing factor in the Veteran's retirement from service.  

After service, the first VA examination conducted in August 2008 showed the Veteran reporting chronic low back pain with occasional radiation down the left leg.  No flareups of pain were reported, as the Veteran reported that the pain was constant in nature.  Upon physical examination, the Veteran was observed to ambulate with a cane in the right hand and to be able to stand erect.  Range of motion testing of the lumbar spine showed 75 degrees of flexion; 25 degrees of extension; 20 degrees of right and left lateral flexion; and 30 degrees of right and left lateral rotation [such motion combined to 200 degrees].  The Veteran reported pain at the extremes of motion and with right and left lateral rotation.  There was no additional limitation of motion after repetitive motion and no objective evidence of spasms, tenderness, or pain on motion.  Following the examination and review of results from magnetic resonance imaging of the lumbar spine supplied by the Veteran, the impression included lumbar spondylolysis; L5 disc bulge; degenerative facet changes from L3 to L5; and Schmorl's nodes form T11 to L3. 

At a January 2010 VA orthopedic examination, the Veteran again described low back pain that radiated down the lower extremities.  Flareups of pain on a daily basis provoked by standing and walking were described, and the Veteran reported that he could not stand more than 15 minutes or walk more than 100 yards before the flareups of pain occur.  The pain was said to interfere with work at times although a physician was not said to have prescribed complete bed rest in the past year due to back pain.  

Upon physical examination in January 2010, the Veteran's gait was normal and there was no evidence of deformity or tenderness along the paraspinous muscles.  Range of motion testing of the lumbar spine showed 70 degrees of flexion; 20 degrees of extension; 20 degrees of right and left lateral flexion; and 20 degrees of right and left lateral rotation [such motion combined to 170 degrees].  The Veteran reported mild pain at the extremes of passive motion in all directions but repetitive motion showed no additional loss of motion.  Straight leg raising was 75 degrees on the right and 70 degrees on the left without pain.  The muscle and sensory examinations were negative and the deep tendon reflexes were 2+ in the knees and ankles.  The examiner stated that the Veteran was independent in all basic activities of daily living and that physical activity involving the low back would most likely provoke pain and dysfunction but not limit him occupationally.  X-rays showed mild narrowing of the disc space at L5-S1 and no other abnormalities.  The impression was lumbar spondylosis and degenerative disc disease of the lumbosacral spine with a mild degree of pain and dysfunction.  The examiner, after referencing the Deluca decision, noted that during flare ups of pain there could be a "significant" change in motion and decrease in functional capacity.  A VA neurologic examination conducted in January 2010 found no neurologic findings related to the lumbar spine.  

The most recent VA examination of the spine in November 2012, the reports from which document consideration of the claims file by the examiner, reflect the Veteran expressing his belief that his back symptoms had worsened since his most recent examination.  He described pain that was constant with no flareups, and indicated that he has to take breaks after prolonged standing or walking.  There were no radicular complaints.  Range of motion testing of the lumbar spine showed 75 degrees of flexion; and 30 degrees of extension, right and left lateral flexion, and right and left lateral rotation [such motion combined to 225 degrees].  There was no additional limitation of motion after repetitive motion.  Tenderness to palpation of the lumbar spine was described but there was no guarding or muscle spasm and the strength and sensory examinations were negative.  The straight leg raising testing was negative; there was no radiculopathy; and there were no other neurologic abnormalities or findings related to a thoracolumbar spine disability, such as bowel or bladder problems or pathologic reflexes.  IDS was said to be present but to not have been associated with any incapacitating episodes over the prior 12 months.  The Veteran was said to walk with the assistance of braces and a cane.  The examiner stated that the Veteran would likely be restricted to a sedentary position due to his back problems.

Review of the VA outpatient treatment reports of record do not reflect findings that differ in any significant degree from the VA examination findings set forth above as relevant to the applicable rating criteria.  

Applying the applicable rating criteria to the facts set forth above, an increased rating would require clinical evidence demonstrating forward flexion of the thoracolumbar spine of no greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; ankylosis; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, incapacitating episodes of IDS having a total duration of at least 2 weeks but less than 4 weeks during a 12 month period, or objective neurologic abnormalities sufficient to warrant a 20 percent rating.  4.71a, DC 5242.     

As the VA examinations showed thoracolumbar flexion to, at worst, 70 degrees and a combined rating of motion to, at worst, 170 degrees, a 20 percent schedular rating cannot be assigned on the basis of limitation of motion.  As none of the VA examinations, or other evidence of record, demonstrated ankylosis or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis of the thoracolumbar lumbar spine, a higher rating based on these manifestations also cannot be assigned.  In addition, as none of the VA examination or any other clinical evidence of record have demonstrated any objective neurological disabilities associated with the service connected low back disability, a schedular rating in excess of 10 percent based on such manifestations may not be assigned.  Finally, a rating in excess of 10 percent also cannot be assigned under the Formula for Rating IDS Based on Incapacitating Episodes, as incapacitating episodes of IDS are simply are not shown by any evidence.  Therefore, the Board finds that the criteria for a schedular rating greater than 10 percent for the service connected low back disability are not met.  See 38 C.F.R. § 4.71a, DC 5242.  

Knee Disabilities

Standard range of knee motion is from zero degrees (on extension) to 140 degrees (on flexion).  See 38 C.F.R. § 4.71 , Plate II. 

Slight recurrent subluxation or lateral instability of a knee warrants a 10 percent rating under DC 5257.  A 20 percent rating requires moderate recurrent subluxation or lateral instability, and a 30 percent rating is warranted for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a.

VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under DCs 5003/5010 and 5257, respectively. VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (1997).  In VAOPGCPREC 9-98, 63 Fed. Reg. 56,703 (1998), VA's General Counsel further explained that, to warrant a separate rating, the limitation of motion need not be compensable under DC 5260 or 5261; rather, such limited motion must at least meet the criteria for a zero (0) percent rating.

Under DC 5260, a 10 percent is warranted where flexion is limited to 45 degrees.  A rating of 20 percent is warranted where flexion is limited to 30 degrees and a rating of 30 percent is warranted were flexion is limited to 15 degrees.  38 C.F.R. § 4.71a. 

Under DC 5261, a 10 percent rating is warranted where extension is limited to 10 degrees and a 20 percent rating is warranted where extension is limited to 15 degrees.  A rating of 30 percent is warranted where extension is limited to 20 degrees while a 40 percent rating is warranted where extension is limited to 30 degrees.  A 50 percent is warranted where extension is limited to 45 degrees. 38 C.F.R. § 4.71a.  The VA General Counsel  has held that separate ratings under 38 C.F.R. § 4.71a, DCs 5260 and 5261 may be assigned for limitation of flexion and extension of the same joint.  See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990  (2004).

The Veteran's service-connected knee disabilities currently are evaluated pursuant to DC 5014(osteomalacia).  Such disability is rated as for arthritis on the basis of limitation of motion.  38 C.F.R. § 4.71a.  

The STRs reflect treatment for knee pain, which was a contributing factor in the Veteran's retirement from service.  

At the first VA examination of the knees conducted after service in August 2008, the Veteran described intermittent bilateral knee pain dependent on his activity level, with the left knee being generally more bothersome than the right.  No swelling was noted, but the Veteran stated that the knees "give way" at times.  Flareups of pain precipitated by prolonged standing and walking were described.  Rang of knee motion testing of the knees showed full extension to 125 degrees of flexion, bilaterally, with pain at the extremes of motion.  Repetitive motion produced no additional loss of motion; slight crepitus was noted; and there was slight patellofemoral tenderness.  There was no ligamentous laxity or instability.  The neurological examination of the lower examination showed intact sensation and normal motor strength.  The right knee jerk was absent but the remaining reflexes were present.  X-rays of the knees showed minimal medial narrowing and lateral tilting of the patella, bilaterally.  The impression was bilateral patellofemoral syndrome, and with respect to the functional impacts of the service connected knee disabilities, the examiner stated that such resulted in no impairment in the activities of daily living and that further employment would require a position that involved no prolonged standing, walking, or climbing.  

During the VA examination of the knees in January 2010, the Veteran described progressively worsening sharp, non-radiating knee pain.  He stated that he had flareups every other day precipitated by standing and walking.  The Veteran also described knee stiffness, swelling, and giving way.  He reported that his knee problems had affected his ability to work at times but had not incapacitated him.  

The physical examination of the knees in January 2010 revealed no deformity, effusion, or crepitus.  Both knees were tender and motion testing showed full extension in each knee, 110 degrees of flexion in the right knee, and 115 degrees of flexion in the left knee.  There was mild pain at the extremes of motion and repetitive motion resulted in no additional loss of motion.  The ligaments were stable and the muscles were normal.   The examiner stated that the Veteran was independent in all basic activities of daily living and that physical activity involving the knees would most likely provoke pain and dysfunction but not limit him occupationally.  The impression was bilateral patellofemoral syndrome of both knees with a mild degree of pain and dysfunction.  The examiner, after referencing the Deluca decision, noted that during flare ups of pain there could be a "significant" change in motion and decrease in functional capacity.  

The most recent VA examination of the knees November 2012, the reports from which document consideration of the claims file by the examiner, reflect the Veteran reporting chronic knee pain rather than intermittent flareups, with increased pain upon prolonged standing or walking.  Motion testing showed full extension and 125 degrees of flexion in each knee with pain at the end of flexion.  Repetitive motion resulted in no additional loss of motion.  Tenderness was reported but strength testing was normal.  There was no instability, tibial or fibular impairment, or a meniscal/semilunar cartilage disability.  The examiner stated that the Veteran would likely be restricted to a sedentary position due to his knee problems.

Review of the VA outpatient treatment reports of record do not reflect findings that differ in any significant degree from the VA examination findings set forth above as relevant to the applicable rating criteria.  

The Board finds that the preponderance of the evidence is against granting either of the Veteran's higher initial rating claims for his service-connected knee disabilities.  Applying the rating criteria to the facts set forth above, a rating in excess of 10 percent on the basis of limitation of motion would require a reduced range of flexion to 30 degrees or reduced extension to 15 degrees so as to warrant the next higher, 20 percent rating under, respectively, DC 5260 or DC 5261.  Extension was full at each examination, and flexion at these examinations was to, at worst, 110 degrees in the right knee and 115 degrees in the left knee.  While the range of motion findings do not support even the minimum, compensable rating under DC 5260 or DC 5261, given the complaints of pain at the extremes of flexion, the current 10 percent rating awarded on the basis of painful, albeit noncompensable, motion in the each knee, consistent with 38 C.F.R. § 4.59 , is appropriate.  See 38 C.F.R. § 4.71a, DCs 5003, 5014 (2014). 

As for a rating in excess of 10 percent for either knee under any other potentially applicable diagnostic code, VA examinations have not demonstrated any ligament instability or recurrent subluxation or lateral instability.  There otherwise being no indication of recurrent subluxation or lateral instability involving either knee, an increased or separate rating under DC 5257/VAOPGCPREC 23-97 is not warranted.  There is also no evidence that disability in either knee has involved ankylosis; dislocation or removal of the semilunar cartilage; nonunion or malunion of the tibia or fibula; or genu recurvatum.  As such, no higher or separate rating can be assigned under DCs 5256, 5258, 5259, 5262, or 5263, respectively.  See 38 C.F.R. 4.71a, DCs 5256, 5258, 5259, 5262, and 5263.

Other Considerations

In addition to finding that higher schedular ratings are not warranted for the service connected back and knee disabilities under the applicable provisions of the Ratings Schedule, the undersigned also finds that no higher rating is assignable based on consideration of functional loss due to pain and other factors delineated in 38 C.F.R. §§ 4.40 and 4.45, to include with repeated use or during flare-ups.  See DeLuca, 8 Vet. App. at 204-7; Johnson, 9 Vet. App. 7; Mitchell, 25 Vet. App. 32.  In this regard, no additional loss of motion was demonstrated with repetitive motion at the VA examinations discussed above, and the 10 percent ratings contemplate the effects of pain, as well as the provisions of 38 C.F.R. § 4.45 and the holdings in DeLuca and Mitchell.  

The Board further finds that staged schedular ratings for the Veteran's disabilities addressed above are not warranted as his symptomatology has remained stable throughout each time period during the appeal.

In making its determinations in this case, the Board has considered carefully the Veteran's contentions with respect to the nature of his service-connected disabilities at issue and notes that his lay testimony-to include that describing the nature and severity of the service connected low back and knee disabilities at the March 2011 hearing before the undersigned-is competent to describe certain symptoms associated with these disabilities.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and have been contemplated by the disability ratings that have been assigned.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected disabilities at issue.  As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected conditions at issue.   

The Board also has contemplated whether the case should be referred for extra-schedular consideration for the disabilities at issue.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under  3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has compared the level of severity and symptomatology of the Veteran's service-connected disabilities at issue with the established criteria found in the rating schedule.  The Board finds that the disabilities at issue are fully addressed by the rating criteria under which each such disability is rated, as the specific diagnostic criteria adequately address the whole of the Veteran's symptoms referable to the service-connected disabilities at issue and there are no additional symptoms of these disabilities.  

In this regard, a wide range of signs and symptoms are contemplated in the applicable rating criteria for the Veteran's service connected low back and knee disabilities, and these disabilities require application of the holding in Deluca and Mitchell which require, in turn, consideration of 38 C.F.R. §§ 4.40 and 4.45.  38 C.F.R. § 4.40 requires consideration of functional loss, including the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, pain, weakness, and atrophy.  Likewise, 38 C.F.R. § 4.45 requires consideration of, in part, incoordination, impaired ability to execute skilled movements, painful motion, swelling, deformity, disuse atrophy, instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing.  Also, 38 C.F.R. § 4.59 requires consideration of such matters as unstable or mal-aligned joints, and crepitation as well as any painful arthritic motion.  

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with the service-connected disabilities addressed above.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating for any of the service-connected disabilities addressed above is not warranted.  Id.; see also Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

The Board notes that, in addition to the disabilities addressed above, the Veteran is in receipt of service connection for several other disabilities.  In Johnson v. McDonald, 762 F3.d 1362 (2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  The Federal Circuit did not indicate whether its holding applied to all disabilities for which the Veteran was service-connected at the time of the Board decision or only to those disabilities for which the Veteran was seeking increased ratings and that the Board was adjudicating as part of its decision.  In Johnson, the Veteran was in receipt of service connection for left knee degenerative changes in addition to rheumatic heart disease and right knee degenerative changes.  The appellant argued that the Board erred in not collectively considering the collective impact of rheumatic heart disease and right knee disability, which were the only two increased rating claims that the Board was considering on the merits.  The Board had remanded the claim for an increased rating for left knee degenerative changes to the AOJ for additional development.  There was no argument before the Court or the Federal Circuit that the effect of the left knee disability should have been considered along with the other two disabilities.  Consequently, the Board finds that, consistent with its interpretation of Johnson, because the claims for higher ratings for the service connected low back and knee disabilities are the only increased rating claims to be adjudicated at this time, those are the only disabilities that must be considered in the extra-schedular analysis.

Furthermore, the Board notes that under Johnson, a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  In this case, even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific, rated disability.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions.

Finally, the Board acknowledges the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009) that a total rating based on individual unemployability due to service-connected disability (TDIU) claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  During the course of the Veteran's appeal, a claim for TDIU was considered and denied by the RO in an August 2010 rating decision. The Veteran has not filed a timely appeal to such decision.  Such adjudication reflects the permissive bifurcation of the increased rating claims on appeal from the TDIU claim.  See Roebuck v. Nicholson, 20 Vet. App. 307, 315 (2006) (acknowledging that the Board can bifurcate a claim and address different theories or arguments in separate decisions); Holland v. Brown, 6 Vet. App. 443, 447 (1994) (holding that "it was not inappropriate" for the Board to refer a TDIU claim to the RO for further adjudication and still decide an increased-ratings claim).  Moreover, while acknowledging the Rice decision, in Locklear v. Shinseki, 24 Vet. App. 311 (2011), the Court held that it is permissive for VA to address a claim for TDIU independently of other claims, including increased rating and service connection claims.  Id. at 315.  Given the foregoing, the Board concludes that the TDIU claim was adjudicated separately and no appeal was perfected.  Accordingly, the Board does not have jurisdiction over the TDIU claim and need not refer or remand the matter.

In summary, the Board finds that the preponderance of the evidence is against the assignment of ratings greater than 10 percent for the service connected low back and knee disabilities at any time since the grant of service connection for each of these disabilities.  As the preponderance of the evidence is against the Veteran's claims, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to an initial rating greater than 10 percent for a low back disability is denied. 

Entitlement to an initial rating greater than 10 percent for patellofemoral pain syndrome of the right knee is denied.  

Entitlement to an initial rating greater than 10 percent for patellofemoral pain syndrome of the left knee is denied.  



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


